Citation Nr: 0605144	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-03 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 40 percent for residuals 
of lumbosacral fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel




INTRODUCTION

The veteran served on active duty for periods in excess of 21 
years, including service from September 1946 to August 1948, 
October 1950 to December 1951, and April 1954 to November 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 RO decision which granted an increased 
rating of 40 percent for the veteran's service-connected 
residuals of lumbosacral fusion.  The veteran appeals for a 
higher rating for this condition. 


FINDING OF FACT

The veteran's residuals of lumbosacral fusion are not 
characterized by pronounced intervertebral disc syndrome, 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, residuals of a vertebral 
fracture, or ankylosis.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for 
lumbosacral fusion have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5293 (effective prior to September 26, 
2003); Diagnostic Code 5293 (effective from September 23, 
2002, to September 26, 2003); Diagnostic Codes 5237, 5243 
(effective September 26, 2003).







REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practicable on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the rating period at issue, the criteria for 
evaluating back disorders were revised.  Either the old or 
new rating criteria may apply, whichever are more favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  See VAOPGCPREC 7-
2003.

Under the old rating criteria, a rating higher than 40 
percent for residuals of lumbosacral fusion is available only 
where it is shown that there is pronounced intervertebral 
disc syndrome present, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief; or where residuals of 
a vertebral fracture are present; or where ankylosis of the 
spine is present.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5293 (effective prior to September 26, 2003). 

The General Rating Formula for Diseases and Injuries of the 
Spine was changed effective September 26, 2003.  The new 
regulations provide the following rating criteria, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine, 
and a 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003).

The provisions of Diagnostic Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective 
September 23, 2002, and then that code section was changed to 
Diagnostic Code 5243 as of September 26, 2003.  The new 
regulation directs that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
noted above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Notes provide that for purposes of evaluations, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

The Board notes that the above rating criteria, both old and 
new, provide for a rating higher than the veteran's current 
40 percent rating only where it is shown that there is 
pronounced intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, residuals of a vertebral fracture, or 
ankylosis.

The Board has reviewed all of the evidence of record 
potentially relevant to this claim, which consists of VA 
treatment records dated from 2002 to 2003; private medical 
records dated from 2001 to 2002; the report of a VA 
examination dated in December 2002; and the contentions of 
the veteran and his representative regarding his claim.

Based on review of the above evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent for the veteran's lumbosacral fusion.  
Neither the examination of record nor the other competent 
medical evidence of record establishes that the veteran's 
spine is ankylosed, that he has residuals of a vertebral 
fracture, that he has pronounced intervertebral disc 
syndrome, or that he has experienced incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Post-service medical records over many years 
supply evidence against such a finding.  The December 2002 
examination provides additional evidence against this claim. 

As such conditions as those cited above are not shown to be 
present by the competent medical evidence of record and are 
required for a rating higher than 40 percent, the Board finds 
that a rating higher than 40 percent for lumbosacral fusion 
is not warranted under either the old or the new rating 
criteria.  Medical records from the past few years show only 
complaints of back pain with some limitation of motion, and 
provide negative evidence against a finding of more than 40 
percent for residuals of lumbosacral fusion. 

The veteran has complained of back pain and the Board has 
given consideration to this pain and the functional loss due 
to pain on motion under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
veteran's disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected lumbosacral fusion are 
contemplated in the current 40 percent rating assigned to the 
condition.  There is no indication that pain, due to 
disability of the spine, has caused functional loss greater 
than that contemplated by the 40 percent evaluation assigned 
for reasons noted above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  Without consideration of the veteran's 
complaints of pain, the current evaluation could not be 
justified. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In view of the foregoing, the Board finds that the currently 
assigned 40 percent rating adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the claim for a 
rating higher than 40 percent for residuals of lumbosacral 
fusion, the benefit-of-the-doubt rule is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2002, January 2003, and August 2003.  As these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), the veteran was 
provided with specific information as to why his claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the February 2004 SOC.

Finally, with respect to element (4), the Board notes that 
the RO's letters and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
that supported his claim to VA.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.

The claims folder contains all available service medical 
records, as well as VA medical records, private medical 
records, and a VA examination report.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II, supra; Quartuccio, supra.


ORDER

A rating higher than 40 percent for residuals of lumbosacral 
fusion is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


